DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 November 2021.
Applicant’s election without traverse of Invention I, claims 1-6, in the reply filed on 01 November 2021 is acknowledged.
The requirement is made FINAL.

Status of Claims
In the Response of 01 November 2021, claims 7-11 are withdrawn, leaving claims 1-11 pending with claims 1-6 presented for examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  a word or words appears to be missing in line 9 (“between of the user”).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-6 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 line 9 recites human anatomy which is non statutory subject matter.  This rejection may be overcome by replacing “a width corresponding with a leg separation between of the user” with --a width adapted to correspond with a leg separation between of the user--.
Claims 2-6 are rejected for depending from rejected claim 1.
Claim 3 recites human anatomy which is non statutory subject matter.  This rejection may be overcome by replacing “the pad positioned to overly the genitalia” with --the pad adapted to be positioned to overly the genitalia--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews (US 20100180359 A1).

As to claim 1, Andrews discloses a concealer (“Minimum clothing for spas and clinics,” title) for covering genitalia of a user (“patches to cover the breasts of females and the genitals of males and females,” abstract), comprising:
a material having an upper portion (at 302 as shown in fig 3A), a lower portion (at 304 as shown in fig 3A), a front surface facing away from a body of the user, when worn (fig 3A, capable of and intended to face away), and a back surface facing a body of the user, when worn (fig 3D, capable of and intended to face, see para. 0022 which 
the upper portion having a triangular shape with a base oriented at a top end of thereof (figs 3A shows that the portion at 302 has a triangular shape with a base/ long edge at a top end), side legs of the triangular shape converge towards the lower portion (fig 3A);
the lower portion having an elongate band that extends from an apex of the triangular shape opposite the base (combination of plain panel 304 as shown in fig 3A and inner liner 316 as shown in fig 3D), the elongate band having a width corresponding with a leg separation between of the user (fig 3A, capable of corresponding), and a length dimensioned to extend over a genitalia, a perineum, and a buttocks of the user, when worn (fig 3A, capable of extending); and
an adhesive layer carried on the back surface (adhesive strip 310 and/ or adhesive strip 318).  

As to claim 2, Andrews discloses the concealer of claim 1, further comprising: a releasable backing covering the adhesive layer (peel-off tab 320).  

As to claim 3, Andrews discloses the concealer of claim 1, further comprising: a pad secured to the adhesive layer (comfort panel layer 312 and/ or pad 314 and/ or inner liner 316, and figure 3D shows 312 directly secured to 310, 314 indirectly secured to 310 and 318, and 316 ); the pad positioned to overly the genitalia (capable of and intended to be positioned).  

As to claim 4, Andrews discloses the concealer of claim 1, wherein the material is a flexible material to conform to the body (para. 0021 discloses flexible materials including paper or fabric cloth).

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emslander et al. (US 20190314187 A1, hereinafter, “Emslander”).

As to claim 1, Emslander does not disclose a concealer (support article 400) for covering genitalia of a user (capable of covering genitalia, such as when 400 is applied over a user’s genitalia), comprising:
a material (para. 0004, 0005, and 0006 disclose kinesiology tape) having an upper portion (proximate 482 and 484 in fig 4A), a lower portion (proximate 410 and 480 in fig 4A), a front surface facing away from a body of the user, when worn (fig 4A), and a back surface facing a body of the user, when worn (fig 4B);
the upper portion having a triangular shape with a base oriented at a top end of thereof, side legs of the triangular shape converge towards the lower portion (fig 4A);
the lower portion having an elongate band that extends from an apex of the triangular shape opposite the base (fig 4A), the elongate band having a width corresponding with a leg separation between of the user (fig 4A, capable of 
an adhesive layer carried on the back surface (adhesive 430).

As to claim 3, Emslander discloses the concealer of claim 1, further comprising: a pad secured to the adhesive layer (reinforcing portions 420 and/ or bumps 440, and para. 0039 describes how the pad is secured directly or indirectly to the adhesive laye); the pad positioned to overly the genitalia (capable of being positioned).  

As to claim 4, Emslander discloses the concealer of claim 1, wherein the material is a flexible material to conform to the body (para. 0004, 0005, and 0006 disclose kinesiology tape, and Applicant discloses kinesiology tape has the claimed properties).  

As to claim 5, Emslander discloses the concealer of claim 4, wherein the material is elastic (para. 0004, 0005, and 0006 disclose kinesiology tape, and Applicant discloses kinesiology tape has the claimed properties).  

As to claim 6, Emslander discloses the concealer of claim 1, wherein the material and the adhesive layer are a kinesiology tape (para. 0004, 0005, and 0006 disclose kinesiology tape, and Applicant discloses kinesiology tape has the claimed properties).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emslander et al. (US 20190314187 A1, hereinafter, “Emslander”) as applied to claim 1 above, and further in view of Andrews (US 20100180359 A1).

As to claim 2, Emslander does not disclose the concealer of claim 1, further comprising: a releasable backing covering the adhesive layer.
Andrews teaches a similar concealer including a releasable backing covering the adhesive layer (peel-off tab 320 covers adhesive strip 310 and/ or adhesive strip 318).
It is known in the art to provide releasable backing coverings for adhesive layers to prevent contamination of the adhesive layer and to prevent the adhesive layer from unintentionally adhering to objects.
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US 20100180359 A1).

As to claim 5, Andrews does not disclose the concealer of claim 4, wherein the material is elastic.
Although Andrews does not specifically disclose the embodiment shown in figures 3A-3D has elastic material, Andrews does disclose other embodiments where the material includes elastic (para. 0017 and fig 1D disclose 103 includes elastic gathers 114; para. 0020 and fig 2C disclose 214 can be edged with elastic gathers, and para. 0024 and fig 5B disclose a middle part 506 with elastic gathers).  Therefore, providing elastic material is within the scope of the Andrews concealer/ clothing.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an elastic material, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an elastic material, for achieving the desired fit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See similar genitalia concealers on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732